UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1894


RONNIE LEE ALSTON,

                Plaintiff - Appellant,

          v.

THOMAS P. DORE, Substitute Trustees, et al.; CHARLES HIRSCH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:15-cv-02635-GJH)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Lee Alston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronnie   Lee   Alston   appeals    the    district    court’s    orders

dismissing    his   civil    complaint        pursuant    to    28    U.S.C.

§ 1915(e)(2)(B)(ii)   (2012),   and    denying    his    Fed.   R.   Civ.   P.

59(e) motion for reconsideration.         We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.          Alston v. Dore, No. 8:15-

cv-02635-GJH (D. Md. Oct. 6, 2015, July 29, 2016).                   We deny

Alston’s motion for stay pending appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                   2